TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





OPINION ON REHEARING






NO. 03-01-00617-CR


Kim Kaylean Williams, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 47,893, HONORABLE JOE CARROLL, JUDGE PRESIDING





Appellant Kim Kaylean Williams was placed on deferred adjudication community
supervision after pleading guilty to tempering with a governmental record.  See Tex. Pen. Code Ann.
§ 37.10 (West Supp. 2002).  The district court subsequently revoked supervision, adjudicated
appellant guilty, and sentenced her to incarceration for twenty-one months in a state jail.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief met the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  After reviewing the record and counsel's brief, we agreed that the appeal is
frivolous, granted counsel's motion to withdraw, and affirmed the conviction.
Appellant filed a pro se motion for rehearing urging that she was not given a fair
opportunity to examine the appellate record and file a pro se brief.  We granted the motion for
rehearing, withdrew our opinion and judgment, and ordered the district clerk to make the record
available to appellant.  Appellant has now filed her pro se brief.
In her pro se brief, appellant urges that she was not guilty of the charged offense, that
she did not knowingly or voluntarily plead guilty, and that her attorney did not render effective
assistance.  The facts on which appellant relies to support these contentions are not in the record. 
In any case, issues relating to the original guilty plea proceeding should have been raised in an appeal
from the order deferring adjudication.  See Manuel v. State, 994 S.W.2d 658, 661-62 (Tex. Crim.
App. 1999). 
Because we remain satisfied that the appeal is frivolous and without merit, we again
affirm the judgment of conviction.


				__________________________________________
				David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Affirmed
Filed:   June 13, 2002
Do Not Publish